The opinion of the court was delivered by
Brewer, J.:
Is §99 of chap. 100 of the laws of 1872 constitutional? If so, and adjacent territory is sought to be attached to a city for school purposes, by the board of education, is notice to the school district to which the territory belonged, a condition of valid action? These are the only •questions in this case.
The section empowers the board of education of a city of the second, class to attach to it for school purposes adjacent territory upon the application of a majority of the electors of such territory. "What provision of the constitution does this violate? Counsel refer us to none, and we fail to perceive any. He seems to rest his claim upon the proposition that the legislature cannot take A.’s property and give it to B. But we do not see how that proposition, correct as it may be, applies to this case. No man’s, no corporation’s property, is disturbed. The school district from which this territory was detached, does not own it. Neither does such territory .become the property of the city when attached to it. The property remains the property of the same individuals after as before the change. All that is done is, to change the territory from one school district to another. Power to change school-district boundaries seems to be as full in the legislature, as the power to change county boundaries; and as to that, see the recently decided cases of Division of Howard Co., 15 Kas. 194, and Comm’rs of Sedgwick County v. Bunker, ante, p. 498. The county superintendent is given power to create new school districts, or change the boundaries of old. No.provision is made for notice. (Gen. Stat., p.915, §10.) Yet can there be any question of the validity of his acts in these matters? It maybe that at times grievous wrong is *541done by the legislature in changing the boundaries of counties, or school districts, but that is a matter beyond the power of the courts to control. Application must be made to the tribunal that decreed or authorized the change. Neither can the courts annul the change because the burden of taxation is largely increased upon the undetached territory.. Given, power in the legislature to do an act, and the wisdom of the act as well as the hardships which may result therefrom, are solely for the consideration of that body.
Nor is it necessary that notice be given to the school district. It has no such vested rights as to prevent the change of its boundaries without notice and a hearing before some tribunal. In this case it appears that one of the electors upon this territory appealed to the county commissioners from the order of the board of education, and they in consultation with the county superintendent modified somewhat the order of the board of education. But still it does not appear that -the school district participated in or had any notice of any of the orders or proceedings, nor was notice as we think necessary.
It is unnecessary to consider the ruling of the court upon the motion to strike out parts of the petition, for upon the whole petition we do not see any reason to hold the proceedings of the board of education void, or the section cited unconstitutional.
The judgment will be affirmed.
All the Justices concurring.